Exhibit 10.1
 
ACQUISITION AGREEMENT
 
OF Shenzhen Donxon Mobile Communications Technologies Company Ltd. AND
 
VASLINK Technology Ltd.
 


 
RECITALS
 
Party A:                 Lu
Shuangrong                              ID:         511112197810101721;
 
Party B:                 VASLINK Technology Ltd (“VASLINK”)
 
Address:                 Unit 704-706, 45 Tianhe Road, Tianlun Building, Yuexiu
District, Guangzhou
 
Legal Representative:                                    Lu Shuangrong
 
Party C:                 Shenzhen Donxon Mobile Communications Technologies
Company Ltd.;
 
Address:
8/F, South Block, Resources Tech Building, 1 Song Ping Shan Rd., High-tech
Industrial Park, Nanshan District, Shenzhen, P.R.C. 818057

 
Legal Representative:                                    Lin Xiangfeng;
 
WHEREAS, Party A holds 100% shares of Party B;
 
WHEREAS, Party B is a company in Information Technology, Communications Products
and Software research, development, wholesale and retail business;
 
WHEREAS, Party C is an Enterprise in Communication technology development,
Mobile phone design, manufacturing, computer and accessories, communications
equipment, Chemical Products wholesales, Import / Export and related business;
 
WHEREAS Party C intended to acquire Party B (the “Acquisition”);
 
WHEREAS Party B wholly own by Party A;
 
WHEREAS Party A, B, C mutually agreed Party C to acquire Party B;
 
WHEREAS the Acquisition has informed and accepted by Creditors, Suppliers and
Licensors;
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
convenants and agreement contained herein and intending to be legally bound by
the Law of Peoples Republic of China, the parties hereto agree as follows:
 
Article I : Party A and B Warrants (but not limited to):
 
1.1  
Organization and Standing. Party B is duly organized, validly existing and in
good standing under the laws of China, the documents of Incorporation, Business
License, Annual check is current and is issued by related government agency; is
in legal operating status;

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
1.2  
Shares and Assets. Shares and Assets transfer by Party B is legitimate and
authentic; And, the statement of legal ownership and limitation for Shares and
Assets transferred is legitimate and authentic;

 
1.3  
Statement of Asset and Liability. As of the date of this agreement, all written
statements of Asset and Liability (no short-term bank loan, no long-term
liabilities) from Party B are true and accurate;

 
1.4  
Contracts. As of the date of this agreement, all statement of contracts related
to Party B are authentic;

 
1.5  
Labor relationship. As of the date of this agreement, all description of labor
relationship are true and accurate;

 
1.6  
Insurance. As of the date of this agreement, all statement of insurance is
authentic;

 
1.7  
Environmental Protection. As of the date of this agreement, all statement of
Environment Protection Issues are true and accurate;

 
1.8  
 Debt. As of the date of this agreement, all statement of loan, debt is true and
accurate;

 
1.9  
Operation. As of the date of this agreement, all written and oral description of
operation status are authentic;

 
1.10  
Employee Matters. As of the date of this agreement, authenticity of Human
Resources description: number of employee and retiree, their current positions,
status of government social security payment;

 
1.11  
Tax. As of the date of this agreement, statement of Tax reporting and Tax
payment according to China Tax Rule is true and accurate;

 
1.12  
Litigation. As of the date of this agreement, to Party B’s knowledge, there is
no claims, actions, suits, proceedings or investigations pending in any court,
or before any arbitrator or governmental authority, by or against or affecting
or relating to Party B;

 
1.13  
Financial Data. Statement of financial result, operating income are true and
accurate. Party B warrants that the key financial data are as following:

 
1.13.1  
Key Financial Data.

 
MVNO virtual operation. Party B invested and established PTT system, connect to
mobile operators’ 2G/3G network, and join service operations with mobile
operator. Mobile operators collect service fee for the feature from subscribed
users, in turn pay Party B according agreed proportion of fees received;
 
Systems integration projects. Party B provides enterprise level PTT system and
integration as turnkey solution for corporates. Corporate or Government as
customer contract Party B to build customized PTT systems.  Corporate will make
payment to Party B for the turnkey project, Party B offers ongoing maintenance
and receives annual maintenance fee;
 
2010 revenue RMB 1,462,410 Yuan;
 
2011 end of August revenue RMB 852,165 Yuan;
 
PTT server.  PTT server includes both hardware and software.  Hardware
infrastructure include SUN server, PC server, Router. Software includes PTT
application with right to use license. Hardware cost: RMB 968,250; Software
cost: RMB 4,682,500; Total: RMB 5,650,750;
 
Annual revenue and key financial indicators is in reasonable operating
status.  These financial data will be the basis for final acquisition value of
this agreement;
 
1.13.2  
Related Party Transaction.

 
1.13.2.1  
Party B revenue includes less than 20% related party transaction;

 
1.13.2.2  
Party B net income includes less than 20% related party transaction;

 
1.13.2.3  
Party B Accounts Receivable includes less than 20% related party transaction;

 
1.13.2.4  
Debts hold by Party B include less than 20% debts of related party companies;

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
1.13.3  
Accounts Receivables.

 
1.13.3.1  
As of the date of this agreement, outstanding Accounts Receivables age no more
than 1 year;

 
1.13.3.2  
As of the date of this agreement, 60% of Outstanding Accounts Receivables base
on value age no more than 3 months;

 
1.13.4  
Payment Default. Party B shall provide a detailed list of subsidiaries and
detail list of debts and loans hold by Party B’s subsidiaries to Party C; For
the past 3 years, Party B, companies that Party B holds controlling interest,
and companies that Party B holds 30% or more interest, companies that Party B
effectively controlling, companies that Party B is net beneficiaries do not have
payment default or overdue payment; if there is incident of payment default or
overdue payment, Party A and Party B has disclosed to Party C in writing, and
Party C has acknowledged in writing;

 
1.13.5  
Non-Operating Income (Loss). Party B’s Net Income includes less than 10% of
non-operating income (Loss);

 
1.13.6  
Liquidity. The ratio of Cash Balance vs. Turnover is within reasonable range;

 
1.14  
Special Guarantee

 
1.14.1  
No Third Party Beneficiaries. As of the date of this agreement, shares hold by
Party A, Party B is complete and flawless. Benefits of shares hold by Party A,
Party B are not control by individual, group or agency other than Party A or
Party B. Party A and Party B have made this explicit;

 
1.14.2  
As of the date of this agreement, there is no claims, actions, suites,
proceedings or investigations pending in any court, or before any arbitrator or
governmental authority, by or against or affecting or relating to individual,
group or agency that is beneficiaries related to shares hold by Party A, Party
B.  In the event of such incidents, Party A or Party B has disclosed to Party C;

 
1.14.3  
Claims. As of the date of this agreement, Party A and Party B have provided
complete and comprehensive financial information of Party B. Any individual,
group or agency that may request claim of Party A or Party B’s asset, Party A
and Party B has already provide written disclosure to Party C. And, Party C has
acknowledged in writing.

 
Article 2:                                        Party C Warrants:
 
2.1  
Organization and Standing. Party C is duly organized and valid existing and in
good standing under the law of China;

 
2.2  
Intention. Authenticity and legality of the mergers and acquisition intention;

 
2.3  
Has good business reputation, management capability.

 
2.4  
Financial Status.  As of the date of this agreement, statement about good
financial position and economic strength is accurate;

 
Article 3:                                        Company Loan and Debt:
 



3.1  
Party A, Party B and Party C agreed the completion date of Share ownership
transfer from Party A to Party C as the Base Date for loan and debt assignment.
Party A is liable for any Party B’s debt not disclosed Party C before Base
Date.  Party C shall own any undisclosed loan make by Party B before Base
Date.  Party C is liable for any Party B’s Debt and Loan signed after Base
Date.  Party A is liable for any reasonable expense Party C incurred to process
undisclosed Debt or Loan signed by Party B before Base Date;

 
3.2  
Party A warrant that Party B has no Debt other than those on the Debt list
provided to Party C;

 
Article 4:                                        Acquisition Value
 
Based on financial information, documents, Asset List provided by Party B, the
parties mutually agree the acquisition value be RMB 7,500,000 Yuan (RMB 7.5
Million);
 
Any travel expense incur by Party B’s finance team before execution of the
agreement will be bear by Party A;
 
Article 5:                                        Forms of Payment
 
Within 5 business days after Party A completed transfer 100% Party B’s shares to
Party C, Party C will issue SKY Digital Stores Corp’s (OTCBB:SKYC) share with
value equivalent to RMB7.5Million Yuan to Party A or individual designated by
Party A. Unit price of SKYC share will be based on the average trading price of
SKYC 7 trading days before and after execution date of this agreement;
 
 
3

--------------------------------------------------------------------------------

 
 
 
Article 6:                                        Transfer of Asset
 
Party A shall transfer Party B’s company seal and stamps to individuals
designated by Party C. Within 5 business days from execution date of this
agreement, Party A will complete transfer the title of Party B’s share to Party
C. All assets hold by Party A, Party B and related parties listed on asset list
provided by Party B for the operations of Party B shall transfer to legal
individuals appointed by Party C on the same day.
 
Article 7:                                        Transition Period Arrangements
 
From execution date of this agreement to complete transfer of Party B shares
titles and Assets, Party A and Party B shall keep Party B intact, shall not
amend Party B’s article of incorporation, distribution of share dividend and
bonus, shall not resell, transfer or make guarantee using asset or shares cover
by this agreement;
 
Article 8:                                        Risk Sharing
 
In the event that loan is identified after the completion of this agreement but
not listed by Party A or Party B before execution of this agreement.  In
regardless whether this omission is intentional or not, Pasty A has the
responsibility to repay this loan;
 
Article 9:                                        Confidentiality
 
Party A, Party B and Party C shall not disclose any confidential information
acquired during this co-operation to any third party. If such disclosure is
required by a project, prior written approval is required other parties involved
in this agreement.  Any party discloses such confidential information without
prior written approval by other parties shall cover the direct or indirect
damage to the other parties.
 
Article 10:                                        Force Majeure
 
10.1  
Force majeure refers to unforeseen, unavoidable, unpreventable situation. Force
majeure can be result of Acts of God, or caused by human factors. The former,
such as earthquakes, floods, droughts, epidemics and other emergencies, the
latter such as war, blockage, embargo, strikes, riots and so on.

 
10.2  
Waiver. A party encounter force majeure incident has to notify the other parties
in writing complete with supporting document within 3 days of force majeure
incident. If the party cannot fulfill the party’s obligation as result of force
majeure incident should terminate the agreement. If the force majeure incident
results in temporary interruption to fulfill the obligation, completion date of
this agreement shall be extended.  If the Party encountered force majeure
incident has exercise reasonable remedial measure to avoid damage to other
Parties, the Party shall not be liable for the damage.

 
Article 11:                                        Termination
 
11.1  
The Parties can terminate this agreement if mutually agreed by all three
parties;

 
11.2  
If Party A or Party B breach of agreement, result in situation that the
agreement cannot be completed. Party C has the right to terminate this agreement
unilaterally;

 
11.3  
If Party C breach of agreement result in situation that the agreement cannot be
completed. Party A and Party B has the right to terminate this agreement;

 
Article 12:                                        Effect of Termination
 
12.1  
If Party A or Party B breach of agreement, terminate or failed to meet term(s)
of the agreement, Party A or Party B shall return acquisition payment make by
Party C, and bear reasonable losses caused to Party C;

 
12.2  
If Party C breach of agreement, terminate or failed to meet term(s) of this
agreement, Party C shall bear reasonable losses caused to Party A and Party B;

 
 
 
4

--------------------------------------------------------------------------------

 
 
Article 13:                                        Dispute Resolution
 
If there is any dispute arise from this agreement and relate to this agreement,
this dispute shall submit to Shenzhen Arbitration Commission for resolution in
accordance to arbitration rules in force. The arbitration ruling shall be final
and binding to all parties involved in this agreement.
 
Article 14:                                        Effective Date
 
The term of this Agreement shall commence on the date this Agreement is signed
by Party A, Party B, and Party C and remain in effect unless it is terminated
under provision set under Article 11;
 
Article 15:                                        Copies of Agreement
 
This agreement made in 4 duplicate copies.  Party A and Party B each hold 1
copy, Party C will hold 2 copies.  Each copy shall have the same legal effect.
 

Party A:              
/s/ Lu Shuangrong
     
 
     
Party B:
              /s/ VASLINK Technology Ltd.               Party C:              
/s/ Lin Xiangfeng               Date:  Oct 12, 2011      

 
 
 
 
5
 

